NO. 07-06-0109-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                               SEPTEMBER 20, 2006
                         ______________________________

                           STATE OF TEXAS, APPELLANT

                                           V.

                             JUDY BEAM, APPELLEE
                       _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2006-533,919; HONORABLE DAVID GLEASON, JUDGE
                       _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                        OPINION


      The State appeals the granting of appellee Judy Beam’s petition for expunction of

records contending that Beam failed to meet the necessary requirements prior to filing her

petition. We affirm.


                                      Background


      In June 2005, Beam was arrested and charged with the offense of terroristic threat;

however, the misdemeanor charge was dismissed as part of a plea agreement. In
February 2006, Beam filed a motion for expunction of records related to the June 2005

arrest and charge, which the State opposed. At a hearing in March, the State argued that

Beam had never been charged with a felony arising from the June 2005 matter and that

the statute of limitations for terroristic threat had not run prior to Beam’s filing of the motion

for expunction of records. After the trial court granted Beam’s request for expunction, the

State filed its notice of appeal.


       The State’s sole issue is whether article 55.01(a)(2) of the Texas Code of Criminal

Procedure requires the expiration of the statute of limitations prior to the filing of an

expunction request when the sought expunction involves a misdemeanor offense. See

TEX . CODE CRIM . PROC . ANN . art. 55.01(a)(2)(A)(i)-(ii) (Vernon Supp. 2006). We have

previously held that, when the sought expunction involves a misdemeanor offense,

subsection (A), which requires the expiration of the statute of limitations prior to the filing

of the petition for expunction, does not apply. See Ex parte M.R.R., No. 07-05-0294-CV,

2006 WL 1547764 (Tex.App.–Amarillo, June 7, 2006, pet. filed). Accordingly, we affirm.




                                             Mackey K. Hancock
                                                 Justice




                                                2